IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE                  FILED
                           MARCH 1998 SESSION
                                                              April 23, 1998

                                                           Cecil W. Crowson
CLINTON W. LYNCH,              )                          Appellate Court Clerk
                               )
             Appellant,        )    No. 01C01-9705-CR-00187
                               )
                               )    Davidson County
v.                             )
                               )    Honorable Seth Norman, Judge
                               )
RICKY BELL, Warden,            )    (Writ of Habeas Corpus)
                               )
             Appellee.         )


For the Appellant:                  For the Appellee:

Clinton W. Lynch, Pro Se, #111631   John Knox Walkup
R.M.S.I. Unit 6-A-101               Attorney General of Tennessee
7475 Cockrill Bend Road                           and
Nashville, TN 37209-1010            Lisa A. Naylor
                                    Assistant Attorney General of Tennessee
                                    450 James Robertson Parkway
                                    Nashville, TN 37243-0493

                                    Victor S. Johnson, III
                                    District Attorney General
                                            and
                                    Steve Dozier
                                    Assistant District Attorney General
                                    Washington Square
                                    222 2nd Avenue North
                                    Nashville, ,TN 37201-1649




OPINION FILED:____________________


AFFIRMED PURSUANT TO RULE 20

Joseph M. Tipton
Judge
                                       OPINION



              The petitioner, Clinton W. Lynch, appeals as of right from the Davidson

County Criminal Court’s dismissal of his petition for habeas corpus relief. He contends

that the trial court erred by dismissing his petition without an evidentiary hearing or the

appointment of counsel. We affirm the dismissal of the petition.



              The petitioner was initially charged with first degree murder and

aggravated rape. He pled guilty to second degree murder and was sentenced to forty

years as a Range II, especially aggravated offender. His petition for habeas corpus

relief alleges that his conviction is void because the indictment is fatally defective in that

it is vague, lacks factual allegations, and contains “highly immaterial, prejudicial and

inflammatory allegations.”



              In relevant part, the first degree murder count of the indictment charges

that the defendant unlawfully and feloniously killed and murdered the victim in the

perpetration of or attempt to perpetrate a rape. Because the indictment sufficiently

alleged the offense of first degree murder, see T.C.A. § 39-2-202 (1982), the trial court

had jurisdiction to accept the petitioner’s guilty plea to second degree murder, and the

petitioner’s conviction is not void.



              After full consideration of the record, the briefs, and the law governing the

issue presented, we are of the opinion that the trial court properly dismissed the

petitioner’s petition for habeas corpus relief and that no precedential value would be

derived from the rendering of a full opinion. Therefore we conclude that the judgment

of the trial court should be affirmed pursuant to Rule 20, Tenn Ct. Crim. App. R.




                                                  Joseph M. Tipton, Judge


                                              2
CONCUR:




David H. Welles, Judge




Joe G. Riley, Judge




                         3